DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 2 and 4 are objected to because of the following informalities.  Appropriate correction is required.
In claim 2, line 5, the phrase “the entire circumference” should be changed to -- an entire circumference --.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2015/0355213 (Kobayashi et al.).
With regards to claim 1, Kobayashi et al. discloses a wheel speed sensor comprising, as illustrated in Figures 1-11, a sensor component 1 (e.g. wheel speed sensor device) comprising a sensor 20 (e.g. Hall IC); a holder 10 that holds the sensor; a cable 7a,7b that is to be 
With regards to claim 2, Kobayashi et al. further discloses the holder 10 includes an inner portion 11 (e.g. the front end portion) that holds the sensor 20; an outer portion 13 (e.g. back end portion) molded integrally with the inner portion on an outer side of the inner portion; the outer portion 13 surrounds a part of the cable 7a,7b in a length direction of the cable and is fused to a sheath of the cable around the entire circumference of the sheath (paragraphs [0037],[00039],[0056]; observed in Figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0355213 (Kobayashi et al.).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly Steinbrink, Lim, Beyersdorfer, Yamamoto, Adachi, Komori, Yamashita, are related to wheel speed sensor systems disclosing a variety of structural arrangements and configurations of the wheel speed sensor system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HELEN C KWOK/Primary Examiner, Art Unit 2861